Opinion by
Mr. Chief Justice Moore.
. The defendants, Dollie Richie, Rose Leland, and Julia Downing, were separately indicted, tried, and convicted of the crime of keeping and setting up, for the purposes of prostitution, fornication, and lewdness, houses of ill fame, to the possession of which, it is alleged, the defendants were severally entitled, and each appeals from the sentence pronounced against her.
These causes were by stipulation of the parties, tried in this court upon the same brief as in the case of State v. McGinnis, 56 Or. 162 (108 Pac. 132). As these causes involve the same legal principles as stated in the opinion in the case mentioned, the conclusion there reached is decisive herein; and hence each judgment referred to is affirmed. Affirmed.